Per Curiam.

Appellant has produced no evidence of the present actual true value in money of the *504asphalt plants in question, but attacks the formula used by the commissioner. Considering the dates of acquisition of the plants, expenditures made thereon since acquisition, the number of years they have been in use and the expected remaining life of the plants as disclosed by the evidence, this court is of the opinion that the evidence fails to show that the result reached by the Board of Tax Appeals is unreasonable or unlawful.
The decision is affirmed.

Decision affirmed.

Weygandt, C. J., Middleton, Hart, Zimmerman and Lamneck, JJ., concur.